OPINION OF THE COURT
Per Curiam.
Respondent Henry Ralph Oestericher was admitted to practice in the Second Department on March 27, 1957 and has maintained an office for the practice of law within the First Judicial Department at all relevant times.
The petitioner moves to confirm the findings of fact and conclusions of law of the hearing panel which, after a hearing, sustained the charges that in violation of the Disciplinary Rules respondent aided and abetted a client’s scheme to defraud through the assignment of fictitious accounts receivable; gave false testimony in relation thereto under oath in a proceeding in United States Bankruptcy Court and before a New York County Grand Jury; and engaged with others in a conspiracy to commit murder. The hearing panel also recommends that respondent be disbarred and his resignation not be accepted.
On this record, we confirm the hearing panel’s findings of fact and conclusions of law.
Accordingly, the petition should be granted, the findings of fact and conclusions of law of the hearing panel should be confirmed, respondent should be disbarred, and respondent’s *303name should be ordered stricken from the roll of attorneys and counselors-at-law in the State of New York, forthwith.
Kupferman, J. P., Carro, Asch, Fein and Ellerin, JJ., concur.
Respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York effective November 29, 1985.